Citation Nr: 1608021	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  13-00 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for post-traumatic stress disorder (PTSD). 

2.  Entitlement to residuals of prostate cancer status post prostatectomy, currently evaluated as 60 percent disabling.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1973, with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD and assigned a 50 percent rating.  In October 2012, the RO assigned the Veteran a 70 percent rating for PTSD for the entirety of the appeal.   

The Veteran requested to appear before a member of the Board for a hearing in his VA Form 9.  He later indicated that he did not want a Board hearing.  The hearing request is withdrawn.  38 C.F.R. § 20.704(e).    

The Board recognizes that the United States Court of Appeals for Veterans Claims (Court) has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Locklear v. Shinseki, the Court distinguished the instant case from Rice and recognized that VA's Secretary had the authority to specifically separate the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU.  The Court held that "[b]ifurcation of a claim generally is within the Secretary's discretion."  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011).  Here, the record reflects that the Veteran was notified in April 2014 of the RO's March 2014 decision to grant entitlement to individual unemployability, effective June 1, 2011.  Subsequently, the Veteran has not submitted a notice of disagreement with respect to the assigned effective date.  Thus, the Board does not have jurisdiction over the claim as the claim of entitlement to TDIU was separately adjudicated and has not been perfected for appellate review.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In May 2010, the Veteran was assigned a 60 percent rating for residuals of prostate cancer, effective August 1, 2010.  The Veteran disagreed with the rating decision.  In an October 2012 rating decision, the Veteran was assigned a 100 percent rating for residuals of prostate cancer effective August 1, 2010 and assigned a 60 percent rating effective June 1, 2011.  The Veteran again disagreed with the rating decision.  The RO has not yet submitted a statement of the case in this matter.  Upon remand, a statement of the case should be issued.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

In an August 2013 lay statement, the Veteran stated that he was in receipt of regular ongoing VA treatment for his mental health condition.  The last pertinent VA treatment records currently associated with the claims file are dated through August 2012.  VA mental health treatment records dated since August 2012 are constructively before VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Moreover, the Veteran's last VA examination was conducted in April 2011, approximately five years ago.  In light of the state of the record, this claim must be remanded to associate those records and to afford him a contemporaneous VA examination to determine the nature, extent, and severity of his psychiatric disorder.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran and his representative a statement of the case regarding the issue of a higher rating for residuals of prostate cancer.  The Veteran and his representative should be advised that if he wants the Board to consider this matter, he should timely submit a substantive appeal. 

2.  Obtain outstanding pertinent VA mental health treatment records dated since August 2012.  

3.  Provide the Veteran the opportunity to identify any pertinent private treatment.  Associate these records with the claims file. 

4.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge of the severity of his psychiatric disorder.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5.  Schedule the Veteran for a VA psychiatric examination to determine the nature, extent, and severity of his psychiatric disability.  The claims file must be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed.  

The examiner should report all pertinent findings and comment on the severity of any social and occupational impairment related to his psychiatric disability.    

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.

6.  Then readjudicate the claim.  If the benefits sought remain denied, the Veteran must be furnished a Supplemental Statement of the Case.  The Veteran must be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




